department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr uniform issue list xxx xx xxx xx xxxxx legend taxpayer ira amount financial_institution dear xxxxx xxxxx xxxxx xxx xx xxxxx xxxxx this is in response to your request dated date submitted on behalf of your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of pe ury in support of the ruling requested taxpayer represents that he received a distribution from ira totaling amount taxpayer asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a mistake made by financial_institution which failed to carry out his instructions to deposit amount into an ira taxpayer further represents that amount has not been used for any other purpose taxpayer represents that on date he received a distribution of amount taxpayer also represents that he took the distribution based upon the advice of an employee of financial_institution who advised him that he would receive a higher interest rate if he rolled over amount into a different ira pursuant to this advice and the representation of the employee at financial_institution that the rollover would not affect the ira status of the funds taxpayer rolled amount into another account with financial_institution which he believed to be an ira it was not until taxpayer received a notice from the internal_revenue_service on date that he realized that amount had been placed into a non-qualified account instead of an ira financial_institution acknowledges that its employee may have not understood the transaction in question and that taxpayer never intended to move amount into a non-qualified account based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 d of the code provides that except as otherwise provided in sec_408 d of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 601h day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer including the written acknowledgment by financial_institution that its employee may not have understood the transaction in question and that taxpayer did not intend to move amount into a non-qualified account is consistent with his assertion that his failure to accomplish a timely rollover was caused by financial institution's employee's misunderstanding of the transaction in question therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount into an ira or other eligible_retirement_plan provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxx xxxx at xxx xxx-xxxx ple ase address all correspondence to se t ep ra t2 sincerely yours de r- jason e levine manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxx xxx xx xxxxx
